ORDER
This case came before the court pursuant to an order issued to both parties to show cause either why the appeal should not be dismissed or the case remanded to the Appellate Commission for clarification or rehearing. After considering the memoran-da filed and the arguments of counsel, the following order shall enter.
1.This case shall be remanded to the Appellate Commission with directions to require the trial commissioner to clarify a docket entry of February 2, 1981 regarding the apparent dismissal of the appeal to the Appellate Commission for failure to file reasons of appeal within the time fixed.
2. In the event that this docket entry cannot be clarified at this date, the trial commissioner should hold a hearing concerning whether the appeal should properly have been dismissed.
3. Thereafter, either party aggrieved by the eventual decree of the Appellate Commission may again appeal to this court.